Exhibit SUBSIDIARIES Wholly Owned Subsidiaries Country of Incorporation Torm Singapore (Pte) Ltd. Singapore Amazon Shipping LLC Marshall Islands Neches Shipping LLC Marshall Islands TORM Norge AS Norway Torm Shipping (Germany) G.m.b.H. Germany Long Range 1 A/S Denmark Medium Range A/S Denmark LR1 Management K/S Denmark MR Management K/S Denmark Charente Shipping LLC Marshall Islands Fox Shipping LLC Marshall Islands Garonne Shipping LLC Marshall Islands Horizon Shipping LLC Marshall Islands Kansas Shipping LLC Marshall Islands Loire Shipping LLC Marshall Islands Madison Shipping LLC Marshall Islands Moselle Shipping LLC Marshall Islands Ohio Shipping LLC Marshall Islands Platte Shipping LLC Marshall Islands Republican Shipping LLC Marshall Islands Rhone Shipping LLC Marshall Islands Rosetta Shipping LLC Marshall Islands San Jacinto Shipping LLC Marshall Islands Saone Shipping LLC Marshall Islands Tevere Shipping LLC Marshall Islands Thames Shipping LLC Marshall Islands Trinity Shipping LLC Marshall Islands Wabash Shipping LLC Marshall Islands Ottawa Shipping LLC Marshall Islands Tamar Shipping LLC Marshall Islands Ruby Shipping LLC Marshall Islands Ganges Shipping LLC Marshall Islands Libra Tankers Shipping LLC Marshall Islands Tiber Shipping LLC Marshall Islands OMI Marine Service Ltd. Delaware OMI Holding Ltd. Mauritius OMCI Ltd. India OMI Crewing Service Ltd. Bermuda TORM USA LLC Delaware Horizon Shipping LLC Marshall Islands Jointly Controlled Entities Country of Incorporation Long Range 2 A/S Denmark LR2 Management K/S Denmark TT Shipowning K/S Denmark Torghatten & Torm Shipowning ApS Denmark UT Shipowning K/S Denmark Ugland & Torm Shipowning ApS Denmark OMI Corporation Marshall Islands TORM SHIPPING (PHILS.), INC. Philippines FR8 Holdings Pte. Ltd. Singapore
